Citation Nr: 1822570	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gum tumor. 

4.  Entitlement to service connection for tendonitis in both arms, claimed as tendonitis of both shoulders with removal of moles on both shoulders and right shoulder tissue removal due to herbicide exposure. 

5.  Entitlement to service connection for chronic jock itch and anemia, to include as secondary to herbicide exposure. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to post-traumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 50 percent for PTSD.  

8.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and August 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran offered testimony regarding his claims during a July 2017 video conference hearing before the undersigned Veterans Law Judge.  A transcript is in the record.  

After certification to the Board, an August 2016 letter from the Veteran's representative said the Veteran requested withdrawal of his claim for an increased rating for post-traumatic stress disorder as he was satisfied with the outcome of the most recent decision.  Subsequently, this same representative accompanied the Veteran to the July 2017 hearing, indicated that the claim for an increased rating for PTSD remained on appeal, and assisted the Veteran in providing testimony in the matter.  Given that the matter was never dismissed by the Board, that the Veteran and his representative have expressed a desire for the appeal to continue, and that testimony was accepted, the Board will consider the withdrawal request itself to be withdrawn, and will continue with consideration of the claim for an increased rating for PTSD.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

Finally, the Board recognizes that a claim for an increased rating encompasses a claim for TDIU if raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, it was raised as part of the July 2012 claim for an increased rating.  It is listed as a separate issue.  

The issues of entitlement to service connection for tendonitis of both arms, service connection for jock itch and anemia, service connection for erectile dysfunction, an increased rating for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service; however, a hearing examination conducted at discharge showed normal hearing, and the Veteran denied hearing loss or other ear problems at this time.  

2.  The Veteran does not have a current diagnosis of left ear hearing loss; right ear hearing loss as defined by VA regulation is shown, and there is a current diagnosis of tinnitus.  

3.  The preponderance of the evidence is against a finding of a nexus between the Veteran's right ear hearing loss and active service, continuity of symptomatology is not established, and this disability was not diagnosed during service or within a year of discharge from service.  

4.  The preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and active service.   

5.  At the July 24, 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for service connection for a gum tumor is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for withdrawal of an appeal for service connection for a gum tumor by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA is to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with notification in letters dated August 2008, October 2008, November 2008, and June 2013 prior to initial adjudication.  
Regarding the duty to assist, the Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded a VA examination of his hearing loss, and the examiner offered an opinion regarding the etiology of the hearing loss and tinnitus.  VA treatment records have been obtained, and the Veteran has also submitted private evidence in support of his claim.  He gave testimony regarding his hearing loss and tinnitus at the July 2017 hearing.  There is no indication that there is any outstanding relevant evidence in these matters, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he has developed hearing loss and tinnitus as a result of acoustic trauma sustained during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed the evidence to determine if the Veteran has met the first criterion for service connection for hearing loss and tinnitus, which is medical evidence of a current disability.  

The report of a November 2007 VA hearing examination shows the right ear had a hearing threshold of 45 decibels at 4000 Hertz.  This meets the requirements of 38 C.F.R. § 3.385.  However, the left ear did not have auditory thresholds of 
40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, or auditory thresholds for at least three of these frequencies are 26 decibels or greater.  Speech recognition was not recorded.  12/9/2008 Medical Treatment Record - Government Facility, p. 6.  

The Veteran was afforded another VA hearing examination in December 2008, but he did not meet the standards of 38 C.F.R. § 3.385 for either ear, to include via speech discrimination.  He reported having a ringing sound in his left ear very infrequently; maybe twice a year.  It would last for a few seconds.  The examiner noted that the Veteran did not have a hearing loss that could be rated.  He did have a high frequency mild hearing loss component, and mild infrequent tinnitus.  12/19/2008 VA Examination, p. 2.  

The Veteran once again failed to meet the standards of 38 C.F.R. § 3.385 for either ear at a November 2011 VA examination for hearing loss and tinnitus.  He also experienced tinnitus two or three times a week, lasting from a few seconds to a few minutes.  11/20/2011 VA Examination, p. 1.  

The report of a June 2012 private hearing examination shows that the Veteran's auditory thresholds did not exceed 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for either ear.  7/10/2012 Medical Treatment Record - Non-Government Facility, p. 2.  

Given these findings, the Board finds that the Veteran does not a hearing loss for VA purposes for his left ear.  While VA examiners note some mild high frequency hearing loss, at no time during the appeal period has this hearing loss met the standards of 38 C.F.R. § 3.385.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran does not have hearing loss of the left ear as defined by 38 C.F.R. § 3.385, service connection cannot be granted, and no further analysis of the claim as far as it pertains to the left ear is necessary.  

As for the right ear, the evidence also shows that the Veteran has not met the VA definition of hearing loss since he submitted his claim for service connection in March 2008.  However, the current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability,"  Romanowsky v. Shinseki, 
26 Vet. App. 289, 294 (2013).  As the November 2007 examination shows that the right ear had hearing loss as defined by 38 C.F.R. § 3.385, the Board resolves all doubt in favor of the Veteran and finds that the first criterion for service connection has been met.  Also, as the most recent VA examinations include a diagnosis of tinnitus, the first criterion for service connection has also been met for that disability.  

The second criterion for service connection is evidence of in-service incurrence or aggravation of a disease or injury.  

The service treatment records are negative for complaints or treatment concerning hearing loss or tinnitus, and there is no diagnosis of either disability.  The January 1969 discharge examination shows that the ears were normal.  An ISO audiometer hearing examination shows auditory thresholds of 25, 10, 0, 0, and 0 decibels at 500, 1000, 2000, 3000 and 4000 Hertz respectively for the right ear.  The left ear had auditory thresholds of 15, 5, 5, 5, and 5 decibels at these same frequencies.  Hearing loss was not included in the summary of diagnoses.  11/19/2014 STR - Medical, pp. 24-25.  

The Veteran also completed a Report of Medical History at the time of his January 1969 discharge examination.  He denied having or having ever had hearing loss, running ears, or ear, nose, or throat trouble.  11/19/2014 STR - Medical, pp. 25-26.  

However, the Veteran's records confirm he was deployed to Vietnam, where he was utilized as a teletype operator in mobile communications vans.  10/7/2011 Military Personnel Record, p. 1.  

At the July 2017 hearing, the Veteran testified that while in Vietnam he had been attached to a Marine unit, during which time he had been exposed to enemy bombs and explosions.  7/24/2017 Hearing Transcript. p. 3.  At the November 2007 VA examination, the Veteran said that he had been exposed to combat noise during two 90 day tours attached to a Marine unit.  He made the same statement at the December 2008 examination.  Therefore, the Board finds that the Veteran was exposed to hazardous noise levels during service consistent with his service, and the second criterion for service connection has been met for right ear hearing loss and tinnitus.  

The final criterion to be met to establish service connection is that of medical evidence of a nexus between active service to include the noise exposure therein and the Veteran's current diagnoses of right ear hearing loss and tinnitus.  The Board finds that the preponderance of the evidence weighs against such a nexus.  

The only two medical professionals to address the matter are the December 2008 and November 2011 VA examiners.  

The December 2008 VA examiner noted it had been 39 years since the Veteran's discharge from the military, and the high frequency mild loss component was more likely due to normal aging factors.  The mild, infrequent tinnitus was likely due to the high frequency hearing loss, and was not related to acoustic trauma in the military.  12/19/2008 VA Examination, p. 2.  

The November 2011 VA examiner opined it was less likely than not that the Veteran's hearing was the result of active service.  The examiner noted that the Veteran's hearing was normal at discharge, and that there had been no significant shift since entering service except at 500 Hertz in the right ear, which the examiner said was not suggestive of noise exposure since that would have affected the higher frequency region of hearing.  The examiner added that the Veteran's current mild high frequency loss was consistent with the type of loss found secondary to normal aging process.  Finally, the examiner opined the tinnitus was at least as likely as not associated with the Veteran's hearing loss, and less likely than not caused by or the result of military noise exposure.  The rationale was that the Veteran did not complain of tinnitus in service and his hearing was normal at discharge, so there was no nexus between the current tinnitus and military noise exposure.  11/20/2011 VA Examination, pp. 1, 7-9.  

The only opinion to the contrary is that of the Veteran.  At the hearing, he states he noticed tinnitus right after he got out of service.  He did not indicate when he first noted the hearing loss.  7/24/2017 Hearing Transcript, p. 5.  At the November 2011 VA examination, the Veteran said that over the years he had noticed that he does not hear well.  He could not recall exactly when his tinnitus began, but said it was years.  He reported it had just started without any particular precipitating event.  11/30/2011 VA Examination, p. 4-5.  

The Board finds that December 2008 and November 2011 VA medical opinions are more probative and outweigh those of the Veteran.  The Veteran is competent to report his perceived hearing difficulties.  However, there is no indication that he has any special medical training or expertise in the subject of hearing loss, and he is not competent to make a diagnosis of hearing loss or to relate the current diagnosis to the acoustic trauma sustained in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only two opinions are those of the VA examiners, the same person and an audiologist.  They both found that the Veteran's hearing loss is consistent with aging, and the November 2011 examiner in particular provided a detailed rationale to support the opinion.  The competent medical evidence does not show a nexus between service and the Veteran's current right ear hearing loss; therefore, the final criterion for service connection is not met. 

Similarly, at no juncture does the Veteran state his right ear hearing loss began during service or soon after.  In fact, the service treatment records show normal hearing acuity at discharge, and the Veteran denied hearing loss on the Report of Medical History he completed at that time.  Hearing loss was first diagnosed in 2007.  The Board concludes that continuity of symptomatology has not been demonstrated.  Finally, hearing loss was not diagnosed during service or within the first year following discharge from service, and service connection for right ear hearing loss cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As for the tinnitus, the Board also finds that the December 2008 and November 2011 VA medical opinions are more probative and outweigh the opinion of the Veteran.  While the Veteran is competent to diagnosis tinnitus, he is not competent to express a medical nexus opinion between the acoustic trauma in service and his current tinnitus.  Instead, the only two competent medical opinions have related this disability to the Veteran's current hearing loss, and the November 2011 examiner states that it was less likely than not due to military noise exposure.  The Veteran's July 2017 testimony that his tinnitus began shortly after discharge is contradicted by his statements to the November 2011 VA examiner which indicated this disability had begun within the last few years.  As such, the Board places less weight on the Veteran's statement as to when his tinnitus began.  Based on the foregoing, the Board concludes there is not a nexus between the Veteran's tinnitus and active service, and the final criterion for service connection is not met.  

Gum Disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal at the July 2016 hearing before the undersigned Veterans Law Judge.  The withdrawal request is included in the transcript.  7/24/2016 Hearing Transcript, p. 2.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

The appeal of entitlement to service connection for a gum tumor is dismissed. 


REMAND

The Veteran has not been afforded a VA examination of his claimed shoulder disabilities.  At the July 2017 hearing, the Veteran testified that his shoulders were sore when he was discharged from service, which he attributed to lifting sandbags to build defensive positions.  He states that his shoulders were sore when he left service and that they have remained sore since discharge.  7/24/2017 Hearing Transcript, pp. 5-8.  The recent medical evidence includes diagnoses of tendonitis for both the right shoulder and left shoulder.  

The Veteran has not been afforded a VA examination for his claimed shoulder disabilities.  Under the duty to assist, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  Indeed, the threshold for finding a link between current disability and service is low.  Id.  Given the current diagnoses and the Veteran's testimony regarding continuity, the Board finds that the Veteran should be scheduled for a VA examination of his claimed shoulder disabilities.  

The Veteran contends that his tinea cruris is due to active service.  He believes it may be the result of herbicide exposure in service.  

The record confirms that the Veteran served in Vietnam.  Therefore, exposure to herbicide agents is presumed.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service.  Tinea cruris is not one of these diseases.  38 C.F.R. § 3.309(e).  However, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran has been provided two VA examinations of his tinea cruris.  Following a May 2011 examination and diagnosis of tinea cruris, the examiner opined that this disability was not related to a testicular infection during service, but was due to a fungal infection of the skin.  5/25/2011 VA Examination, p. 5.  

The Veteran was afforded a VA examination for skin diseases in December 2011.  He had a current diagnosis of tinea cruris.  The Veteran reported that this began while he was in Vietnam.  The examiner opined that the tinea cruris was less likely than not that related to service.  The rationale was that the Veteran's medical records showed that the disability had begun within the last ten years.  The Veteran was noted to wonder if his disability was related to Agent Orange, but the examiner's opinion did not address that possibility.  12/5/2011 VA Examination, 
p. 11.  

The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As neither the May 2011 opinion nor the December 2011 opinion addressed whether or not the current tinea cruris could be related to service, to include herbicide exposure during service, the Board finds that an addendum opinion should be obtained. 

Turning to the Veteran's claim for service connection for erectile dysfunction, the Veteran contended at the July 2017 hearing that his service-connected PTSD either causes or contributes to this problem.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

A May 2011 VA examination and opinion did not address the possible relationship between the Veteran's service-connected PTSD and his erectile dysfunction.  The Board finds that an addendum opinion that addresses this matter needs to be obtained to facilitate adjudication of this matter.  

At the hearing, the Veteran testified that he was now experiencing many of the PTSD symptoms that would entitle him to a 70 percent evaluation, including suicidal ideation, obsessive rituals, multiple episodes of panic, depression or anxiety, irritability, and spatial disorientation.  He did not believe that his most recent examination reflected all of his symptoms.  7/24/2017 Hearing Transcript, pp. 12-15.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's testimony regarding worsening symptoms, the Board finds that he should be scheduled for a new VA PTSD examination. 

Finally, the Veteran contends that his service connected disabilities render him unemployable.  To date, his only service-connected disability is PTSD, and the current 50 percent evaluation does not meet the criteria for schedular consideration of TDIU.  38 C.F.R. § 4.16(a) (2017).  However, all issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claim for TDIU arises out of the claim for an increased rating for PTSD, and as the outcome of the PTSD rating will impact the claim for TDIU, further consideration of this matter is deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his shoulders.  All indicated tests and studies should be completed.  The examiner is to review the claims file to become familiar with the pertinent medical history.  After the completion of the examination and review of the record, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of a disability of one or both shoulders?  

b) For each disability identified on current examination as well as the tendonitis of each shoulder diagnosed in the medical records the examiner should state whether it is as likely as not that it was incurred due to active service.  

A comprehensive rationale is to be provided.  The examiner must address the Veteran's contentions that his current shoulder pain is the result of lifting sandbags or other physical activity during active service.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Schedule the Veteran for a VA examination of his skin, to include his tinea cruris.  All indicated tests and studies should be completed.  The examiner is to review the claims file to become familiar with the pertinent medical history.  After the completion of the examination and review of the record, the examiner should provide the following opinions:

a) Does the Veteran have a current disability of the skin?  

b) For each disability identified on current examination as well as the tinea cruris diagnosed during the course of this appeal, the examiner should state whether it is as likely as not that it was incurred due to active service, to include related to presumed/conceded herbicide exposure in Vietnam during service.  

c) The examiner should state whether the Veteran has any residual disability due to the removal of moles from his shoulder, or the removal of a growth from the right shoulder, to include scars.  If found, state whether it is as likely as not that the current residuals were incurred due to active service.  

A comprehensive rationale is to be provided.  The Veteran's contentions that he had a skin rash of the groin during service must be addressed.  The examiner should note that any opinion based solely on the absence of treatment in the service treatment records will be deemed inadequate.  The examiner should also note that although tinea cruris is not presumed to be the result of herbicide exposure, service connection due to herbicide exposure can still be established on the basis of his/her opinion.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  Schedule the Veteran for a VA examination of his erectile dysfunction.  All indicated tests and studies should be completed.  The examiner is to review the claims file to become familiar with the pertinent medical history.  After the completion of the examination and review of the record, the examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's erectile dysfunction was incurred due to active service, to include the testicular infection treated during service or herbicide exposure? 

b) If the answer to (a) is negative, is it as likely as not that the Veteran's erectile dysfunction is proximately due to his service-connected PTSD?  If not, is it as likely as not that erectile dysfunction was aggravated (increased in severity beyond natural progress) by PTSD?  If yes, can a baseline in severity prior to aggravation be identified?  If so, describe that baseline.  

c) Does the Veteran have a current diagnosis of anemia?  If yes, is it as likely as not that this was incurred due to active service, to include related to presumed/conceded herbicide exposure in Vietnam during service?

A comprehensive rationale is to be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

4.  Schedule the Veteran for a VA examination of his PTSD.  All indicated tests and studies should be conducted.  The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD, commenting on their severity; and the degree of social and occupational impairment caused by the Veteran's PTSD.

Comment on the effect of the Veteran's service-connected disabilities on his/her ability to function in an occupational environment and describe any identified functional limitations.  

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


